Exhibit 10.1

Execution Version

FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as
of January 28, 2020 (this “Amendment”), by and among CARGO AIRCRAFT MANAGEMENT,
INC., a Florida corporation (the “Borrower”), AIR TRANSPORT SERVICES GROUP,
INC., a Delaware corporation (“Holdings”), each of the financial institutions
party hereto as “Lenders” and TRUIST BANK, successor by merger to SunTrust Bank,
in its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement dated as of
November 9, 2018, as amended from time to time prior to the date hereof (the
“Credit Agreement”); and

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as more fully described herein; and

WHEREAS, the Lenders party to this Amendment and the Administrative Agent are
willing to so amend the Credit Agreement on and subject to the terms and
conditions herein.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby agree as follows:

1.    Defined Terms. Capitalized terms which are used herein without definition
and which are defined in the Credit Agreement shall have the same meanings
herein as in the Credit Agreement.

2.    Specific Amendments to Credit Agreement.

 

(a)

The Credit Agreement is hereby amended by adding the following new defined term
to Section 1.1 thereof, in its appropriate alphabetical order, as follows:

“2020 Notes” means senior unsecured notes due 2028 to be issued by the Borrower
in January, 2020 in an amount not to exceed $500,000,000.

 

(b)

The Credit Agreement is hereby further amended by deleting subsection (vi) of
the defined term “Consolidated EBITDA” in Section 1.1 thereof and substituting
in lieu thereof the following:

“(vi) any unrealized or realized loss due to fluctuations in value of warrants
issued to customers, plus (vii) any non-cash amortization or impairment of
customer incentives,”



--------------------------------------------------------------------------------

(c)

The Credit Agreement is hereby further amended by (I) renumbering existing
subsection (vii) in the defined term “Consolidated EBITDA” in Section 1.1
thereof to subsection (viii) and (II) deleting the existing subsection (viii) of
the defined term “Consolidated EBITDA” in Section 1.1 thereof and substituting
in lieu thereof the following:

“minus (ix) any extraordinary income or gains (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains or losses on the sales of assets outside of
the Ordinary Course of Business) minus (x) any unrealized or realized gain due
to fluctuations in value of warrants issued to customers;”

 

(d)

The Credit Agreement is hereby further amended by deleting the defined term
“Permitted Convertible Indebtedness” in Section 1.1 thereof and substituting in
lieu thereof the following:

“‘Permitted Convertible Indebtedness’ means indebtedness of Holdings permitted
to be incurred pursuant to Section 9.4(c) and/or Section 9.4(i) that is
convertible into common stock of Holdings (or other securities or property
following a merger event or other change of the common stock of Holdings) and/or
cash (in an amount determined by reference to the price of such common stock).
For the avoidance of doubt, the amounts outstanding under any Permitted
Convertible Indebtedness will be determined for purposes of the Credit Documents
without giving effect to any treatment in respect of convertible debt
instruments under Accounting Standards Codification Subtopics 470-20 or 815-40
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Permitted Convertible
Indebtedness in a reduced or bifurcated manner as described therein, and such
Permitted Convertible Indebtedness shall at all times be valued at the full
stated principal amount thereof.”

 

(e)

The Credit Agreement is hereby further amended by deleting clause (b) of
Section 7.13 thereof in its entirety and substituting in lieu thereof the
following:

“(b)    There are no restrictions on Holdings or any of its Subsidiaries which
prohibit or otherwise restrict the transfer of cash or other assets from any
Subsidiary of Holdings to the Borrower, other than prohibitions or restrictions
permitted by Section 9.7(b), and there are no restrictions on Holdings or any of
its Subsidiaries which prohibit such Person from granting Liens to the
Administrative Agent, for the benefit of the Secured Parties, in the Capital
Stock of any of the direct or indirect Subsidiaries of Holdings.”

 

(f)

The Credit Agreement is hereby further amended by deleting Section 7.21 thereof
in its entirety and substituting in lieu thereof the following:

“Section 7.21    Accounts. None of the “accounts” (as such term is defined in
the UCC) of Holdings or any of its Subsidiaries is subject to any Lien, other
than Permitted Liens, and no restrictions exist that prohibit Holdings or any of
its Subsidiaries from granting Liens to the Administrative Agent, for the
benefit of the Secured Parties, in its accounts.”

 

-2-



--------------------------------------------------------------------------------

(g)

The Credit Agreement is hereby further amended by deleting clause (i) of
Section 9.4 thereof in its entirety and substituting in lieu thereof the
following:

“(i)    other Indebtedness of Holdings and its Subsidiaries in an aggregate
outstanding principal amount not to exceed at any time $750,000,000 (and, for
the avoidance of doubt, Indebtedness permitted under this clause (i) shall be in
addition to the Indebtedness permitted under any other clause of this
Section 9.4).”

 

(h)

The Credit Agreement is hereby further amended by deleting clause (f) of
Section 9.5 thereof in its entirety and substituting in lieu thereof the
following:

“(f)    Hedging Obligations permitted by Section 9.4(d) and the entry into
(including any payments of premiums in connection therewith) and performance of
obligations under any Permitted Bond Hedge Transaction.”

 

(i)

The Credit Agreement is hereby further amended by deleting subsection (A) of
Section 9.7(b) thereof in its entirety and substituting in lieu thereof the
following:

“(A) the ability of any Subsidiary to (a) pay Dividends or make other
distributions or pay any Indebtedness owed to Holdings, the Borrower or any
other Subsidiary (other than to an “unrestricted subsidiary” as defined under
the indenture pursuant to which the 2020 Notes are issued), (b) make loans or
advances to Holdings, the Borrower or any other Subsidiary (other than to an
“unrestricted subsidiary” as defined under the indenture pursuant to which the
2020 Notes are issued) or (c) transfer any of its properties or assets to
Holdings, the Borrower or any other Subsidiary (other than to an “unrestricted
subsidiary” as defined under the indenture pursuant to which the 2020 Notes are
issued) or”

 

(j)

The Credit Agreement is hereby further amended by deleting clause (a) of
Section 9.11 thereof in its entirety and substituting in lieu thereof the
following:

“(a) incur, directly or indirectly, any Indebtedness or any other obligation or
liability whatsoever other than (i) the Indebtedness and obligations under the
Credit Documents, (ii) obligations under the Securities Exchange Act of 1934, as
amended, (iii) under any Permitted Convertible Indebtedness, Permitted Bond
Hedge Transaction or any Permitted Warrant Transaction, and (iv) Indebtedness in
respect of the 2020 Notes;”

 

(k)

The Credit Agreement is hereby further amended by deleting clause (ii) of
Section 10.4 thereof in its entirety and substituting in lieu thereof the
following:

“(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition

 

-3-



--------------------------------------------------------------------------------

exist (except for an event of default relating to such Indebtedness or any
instrument or agreement evidencing, securing or relating thereto to the extent
such event of default is either based on an alleged material adverse event or
other subjective criteria (a “Subjective Cross-Default”), but only so long as
the Administrative Agent agrees in its reasonable discretion that such
Subjective Cross-Default should be disregarded for purposes of this Section),
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, any such Indebtedness to become due
prior to its stated maturity, or to require the obligor(s) of such Indebtedness
to offer to prepay, repurchase or redeem any obligations under such Indebtedness
provided, however, that notwithstanding anything to the contrary in the
foregoing, the satisfaction of any condition or the occurrence of any event that
would permit the holders of Permitted Convertible Indebtedness or the 2020 Notes
to convert or require the repurchase of such Permitted Convertible Indebtedness
or the 2020 Notes (it being understood that, in the case of any requirement to
repurchase such Permitted Convertible Indebtedness or the 2020 Notes, any
default in the payment of the repurchase price when and as required shall, if
the amount of such repurchase price exceeds the amount set forth in the proviso
below in this Section 10.4 and the requirements of the proviso are otherwise
satisfied, be a default under the immediately preceding clause
(i) notwithstanding this proviso) shall not constitute an Event of Default under
clause (ii);”

3.    Conditions Precedent to Effectiveness. The effectiveness of this Amendment
is subject to the truth and accuracy of the warranties and representations set
forth in Sections 4 and 5 below and receipt by the Administrative Agent of each
of the following, each of which shall be in form and substance satisfactory to
Administrative Agent:

(a)    This Amendment, duly executed and delivered by the Borrower, Holdings,
the Required Lenders and the Administrative Agent;

(b)    A certificate of the Borrower dated as of the date hereof signed by an
Authorized Officer of the Borrower certifying that, before and after giving
effect to the amendments contemplated by this Amendment (i) the representations
and warranties contained in Section 7 of the Credit Agreement and the other
Credit Documents are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct in all material respects as of such earlier date and (ii) no Default
or Event of Default exists before or after giving effect to the amendments
contemplated by this Amendment;

(c)    A Reaffirmation of Obligations Under Credit Documents (the
“Reaffirmation”) dated as of the date hereof duly executed by each Credit Party,
in the form of Exhibit I attached hereto; and

(d)    Such other documents as the Administrative Agent may reasonably request.

 

-4-



--------------------------------------------------------------------------------

4.    Representations. Each of the Borrower and Holdings represents and warrants
to the Administrative Agent and the Lenders that:

(a)    Power and Authority. Each of the Borrower and Holdings have the power and
authority to execute, deliver and perform the terms and provisions of this
Amendment and the Credit Agreement, as amended by this Amendment, and have taken
all necessary corporate action to duly authorize the execution, delivery and
performance of this Amendment. Each of this Amendment and the Credit Agreement,
as amended by this Amendment, constitutes the legal, valid and binding
obligation of the Borrower and Holdings enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles.

(b)    No Violation. The execution, delivery and performance by the Borrower and
Holdings of this Amendment, and compliance by them with the terms and provisions
of the Credit Agreement, as amended by this Amendment: (i) will not contravene
any provision of any law, statute, rule or regulation or any order, writ,
injunction or decree of any court or federal, state or local Governmental
Authority, (ii) will not conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any lien upon any of the property or assets of the Borrower or Holdings pursuant
to the terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other agreement, contract or instrument, to which the Borrower
or Holdings is a party or by which they or any of their property or assets is
bound or to which they may be subject or (iii) will not violate any provision of
the certificate or articles of incorporation or bylaws of the Borrower or
Holdings.

(c)    Governmental Approvals; Consents. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for those that have otherwise been obtained or made on or prior to the
date of the effectiveness of this Amendment and which remain in full force and
effect on such date), or exemption by, any Governmental Authority, and no
consent, approval, authorization, registration, filing or order under any
Contractual Obligation or applicable law, is required to authorize, or is
required in connection with, (i) the execution, delivery and performance of this
Amendment by the Borrower or Holdings or (ii) the legality, validity, binding
effect or enforceability of the Credit Agreement, as amended by this Amendment,
against the Borrower or Holdings.

(d)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof and no Default or Event of Default will exist immediately
after giving effect to this Amendment.

(e)    No Impairment. The execution, delivery, performance and effectiveness of
this Amendment will not: (a) impair the validity, effectiveness or priority of
the Liens granted pursuant to any Credit Document, and such Liens continue
unimpaired with the same priority to secure repayment of all of the applicable
Obligations, whether heretofore or hereafter incurred, and (b) require that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

 

-5-



--------------------------------------------------------------------------------

(f)    Credit Parties. The list of signatories to the Reaffirmation represents a
true, correct and complete list of all Persons who are required by the terms of
the Credit Documents to be or to become a Credit Party as of the date hereof.

(g)    Disclosure. As of the date hereof, all information (other than
projections, other forward-looking information and information of a general
economic or industry-specific nature) that has been made available concerning
the Credit Parties and/or the transactions contemplated by this Amendment
prepared by, or on behalf of, the Borrower or Holdings or by any of their
respective representatives or affiliates, and made available to any Lender or
the Administrative Agent in connection with the transactions contemplated by
this Amendment on or before the date hereof, when taken as a whole, did not,
when furnished, contain any untrue statements of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made.

5.    Reaffirmation of Representations. Each of the Borrower and Holdings hereby
repeats and reaffirms all representations and warranties made to the
Administrative Agent and the Lenders in the Credit Agreement and the other
Credit Documents on and as of the date hereof (and after giving effect to this
Amendment) with the same force and effect as if such representations and
warranties were set forth in this Amendment in full (except to the extent that
such representations and warranties relate expressly to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date).

6.    No Further Amendments; Ratification of Liability. Except as expressly
amended or waived hereby, the Credit Agreement and each of the other Credit
Documents shall remain in full force and effect in accordance with their
respective terms, and the Lenders and the Administrative Agent hereby require
strict compliance with the terms and conditions of the Credit Agreement and the
other Credit Documents in the future. Each of the Borrower and Holdings hereby
(i) restates, ratifies, confirms and reaffirms its respective liabilities,
payment and performance obligations (contingent or otherwise) and each and every
term, covenant and condition set forth in the Credit Agreement and the other
Credit Documents to which it is a party, all as amended by this Amendment, and
the liens and security interests granted, created and perfected thereby and
(ii) acknowledges and agrees that this Amendment shall not in any way affect the
validity and enforceability of any Credit Document to which it is a party, or
reduce, impair or discharge the obligations of the Borrower or Holdings or the
Collateral granted to the Administrative Agent and/or the Lenders thereunder.
The Lenders’ agreement to the terms of this Amendment or any other amendment of
the Credit Agreement or any other Credit Document shall not be deemed to
establish or create a custom or course of dealing between the Borrower, Holdings
or the Lenders, or any of them. This Amendment shall be deemed to be a “Credit
Document” for all purposes under the Credit Agreement. After the effectiveness
of this Amendment, each reference to the Credit Agreement in any of the Credit
Documents shall be deemed to be a reference to the Credit Agreement as amended
by this Amendment.

 

-6-



--------------------------------------------------------------------------------

7.    Other Provisions.

(a)    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all counterparts,
taken together, shall constitute but one and the same document.

(b)    The Borrower agrees to reimburse the Lenders and the Administrative Agent
on demand for all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by such parties in negotiating, documenting
and consummating this Amendment, the other documents referred to herein, and the
transactions contemplated hereby and thereby.

(c)    THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

(d)    THIS AMENDMENT CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES HERETO
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS
DISCUSSIONS, CORRESPONDENCE, AGREEMENTS AND OTHER UNDERSTANDINGS, WHETHER ORAL
OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.

(e)    In consideration of the amendments contained herein, each of the Borrower
and Holdings hereby waives and releases each of the Lenders and the
Administrative Agent from any and all known claims and defenses with respect to
the Credit Agreement and the other Credit Documents and the transactions
contemplated thereby, in each case, arising prior to the date hereof.

(f)    Each of the Borrower and Holdings agrees to take all further actions and
execute such other documents and instruments as the Administrative Agent may
from time to time reasonably request to carry out the transactions contemplated
by this Amendment, the Credit Documents and all other agreements executed and
delivered in connection herewith.

(g)    THE PARTIES HERETO HAVE ENTERED INTO THIS AMENDMENT SOLELY TO AMEND TERMS
OF THE CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AMENDMENT NOR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE TRANSACTION
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY THE BORROWER OR HOLDINGS UNDER OR IN CONNECTION WITH THE
CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, Holdings, the Lenders and the Administrative
Agent have caused this Fourth Amendment to Second Amended and Restated Credit
Agreement to be duly executed by their respective duly authorized officers and
representatives as of the day and year first above written.

 

CARGO AIRCRAFT MANAGEMENT, INC.

By:  

/s/ W. Joseph Payne

Name:  

W. Joseph Payne

Title:  

Vice President, Secretary

AIR TRANSPORT SERVICES GROUP, INC.

By:  

/s/ W. Joseph Payne

Name:  

W. Joseph Payne

Title:  

Chief Legal Officer & Secretary

[Signatures Continue on Following Pages]



--------------------------------------------------------------------------------

TRUIST BANK, successor by merger to SunTrust

        Bank and formerly known as Branch Banking

        and Trust Company, as Administrative Agent

        and as a Lender

By:  

/s/ Chris Hursey

Name:  

Chris Hursey

Title:  

Director

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

/s/ Philip P. Whewell

Name:  

Philip P. Whewell

Title:  

Senior Vice President

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Bruce A. Kintner

Name:  

Bruce A. Kintner

Title:  

Senior Vice President

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:  

/s/ Eric Bergeson

Name:  

Eric Bergeson

Title:  

Authorized Officer

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:  

/s/ Joe Dancy

Name:  

Joe Dancy

Title:  

Senior Vice President

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BBVA USA, an Alabama banking corporation f/k/a Compass Bank, as a Lender

By:  

/s/ Jeff Bork

Name:  

Jeff Bork

Title:  

Senior Vice President

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Jamie Minieri

Name:  

Jamie Minieri

Title:  

Authorized Signatory

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CIBC BANK USA, as a Lender

By:  

/s/ Nick Fadel

Name:  

Nick Fadel

Title:  

Managing Director

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender

By:  

/s/ John Di Legge

Name:  

John Di Legge

Title:  

Senior Vice President

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

ATLANTIC UNION BANK, as a Lender

By:  

/s/ deK Bowen

Name:  

deK Bowen

Title:  

Senior Vice President

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

ATLANTIC CAPITAL BANK, N.A., as a Lender

By:  

/s/ Richard A. Oglesby Jr.

Name:  

Richard A. Oglesby Jr.

Title:  

President – Atlantic Division

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BOKF, NA, as a Lender

By:  

/s/ Timberly J. Harding

Name:  

Timberly J. Harding

Title:  

Senior Vice President

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender

By:  

/s/ Ellen Frank

Name:  

Ellen Frank

Title:  

Senior Vice President

[End of Signatures]

[Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

REAFFIRMATION OF OBLIGATIONS UNDER CREDIT DOCUMENTS

January 28, 2020

Reference is hereby made to (i) that certain Second Amended and Restated Credit
Agreement dated as of November 9, 2018 among Cargo Aircraft Management, Inc.
(the “Borrower”), Air Transport Services Group, Inc., the Lenders a party
thereto and Truist Bank, successor by merger to SunTrust Bank, as Administrative
Agent (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not defined herein have
the meanings ascribed to such terms in the Credit Agreement) and (ii) that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
as of the date hereof (the “Amendment”) among Borrower, Holdings, the Lenders
party thereto and the Administrative Agent.

Each Credit Party acknowledges and reaffirms that (i) all liens and security
interests granted to the Administrative Agent and the Lenders under the Security
Documents remain in full force and effect and shall continue to secure the
Obligations and (ii) the validity, perfection, enforceability or priority of
such liens and security interests will not be impaired in any way by the
Amendment.

Each of the undersigned Credit Parties hereby further reaffirms its continuing
obligations owing to the Administrative Agent and the Lenders under each of the
Credit Documents (including, without limitation, the guarantee obligations of
each Guarantor under the Guarantee and Collateral Agreement) to which such
Person is a party, and each Credit Party agrees that the amendments contained in
the Amendment are solely to amend the terms of the Credit Agreement and do not
in any way affect the validity and/or enforceability of any Credit Document, or
reduce, impair or discharge the obligations of such Person thereunder.

Each of the undersigned Credit Parties hereby represents and warrants to the
Administrative Agent and the Lenders that: (a) the execution and delivery by the
Credit Parties of this Reaffirmation is within the power (corporate or
otherwise) and authority of the Credit Parties, has been duly authorized and
approved by all requisite action on the part of the Credit Parties, and does not
and will not contravene, breach or conflict with any provision of applicable law
or any of the charter or other organic documents of the Credit Parties, or any
indenture, agreement, instrument or undertaking binding on the Credit Parties;
(b) this Reaffirmation has been duly executed by the Credit Parties; and (c) the
Credit Documents remain in full force and effect and constitute the legal, valid
and binding obligations of the Credit Parties, enforceable in accordance with
their terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting generally the enforcement of
creditor’s rights; and (d) all of the Obligations are absolute and
unconditional, and such Obligations are not subject to any claim, defense,
deduction, right of offset or otherwise.

THE CREDIT PARTIES DO NOT INTEND THE AMENDMENT NOR THE TRANSACTIONS CONTEMPLATED
THEREBY TO BE, AND THE AMENDMENT AND THE TRANSACTION CONTEMPLATED THEREBY SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE CREDIT
PARTIES UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS.



--------------------------------------------------------------------------------

This Reaffirmation shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of New York.

[Signatures Appear on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Reaffirmation of Obligations under Credit Documents as of the date first written
above.

 

CARGO AIRCRAFT MANAGEMENT, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary ABX AIR, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, General Counsel & Secretary
LGSTX DISTRIBUTION SERVICES, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary AIRBORNE GLOBAL
SOLUTIONS, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President & Secretary

[Signatures Continue on Following Pages]

[Signature Pages to Reaffirmation of Obligations Under Credit Documents]



--------------------------------------------------------------------------------

AIRBORNE MAINTENANCE AND ENGINEERING SERVICES, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President & Secretary AIR TRANSPORT
INTERNATIONAL LIMITED LIABILITY COMPANY By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary AMES MATERIAL
SERVICES, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary AIR TRANSPORT
INTERNATIONAL, INC. By:  

/s/ James F. O’Grady

Name:   James F. O’Grady Title:   President CARGO AVIATION, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary

[Signature Pages to Reaffirmation of Obligations Under Credit Documents]



--------------------------------------------------------------------------------

CARGO HOLDINGS INTERNATIONAL, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary LGSTX FUEL
MANAGEMENT, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary LGSTX SERVICES, INC.
By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Secretary AIR TRANSPORT SERVICES GROUP, INC.
By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Chief Legal Officer & Secretary GLOBAL FLIGHT
SOURCE, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary

[Signature Pages to Reaffirmation of Obligations Under Credit Documents]



--------------------------------------------------------------------------------

LGSTX CARGO SERVICES, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary PEMCO WORLD AIR
SERVICES, INC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary OMNI AIR
INTERNATIONAL, LLC By:  

/s/ Richard F. Corrado

Name:   Richard F. Corrado Title:   Vice President, Secretary OMNI AVIATION
LEASING, LLC. By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary

[Signature Pages to Reaffirmation of Obligations Under Credit Documents]



--------------------------------------------------------------------------------

T7 AVIATION LEASING, LLC By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary ADVANCED FLIGHT
SERVICES, LLC By:  

/s/ W. Joseph Payne

Name:   W. Joseph Payne Title:   Vice President, Secretary TRIFACTOR SOLUTIONS,
LLC By:  

/s/ Timothy J. Allen

Name:   Timothy J. Allen Title:   Vice President, Secretary

[End of Signatures]

[Signature Pages to Reaffirmation of Obligations Under Credit Documents]